Opinion issued May 10, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00065-CR
———————————
MACKIE LEE
MOORE, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 3 
Harris County, Texas

Trial Court Cause No. 1707900

 
MEMORANDUM
OPINION
Appellant,
Mackie Lee Moore, has filed a
motion to dismiss the appeal.   The
motion complies with Texas Rule of Appellate Procedure 42.2(a).  See
Tex. R. App. P. 42.2(a).  We have not issued a decision in the appeal.  The Clerk of this Court has sent a duplicate
copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Bland, Massengale, and
Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).